Judgment, Supreme Court, New York County (Jay Gold, J.), rendered January 3, 1989, convicting defendant, upon his plea of guilty, of murder in the second degree, and sentencing him, as a juvenile offender, to a term of 5 years to life, unanimously affirmed.
Defendant’s claim that the court failed to sufficiently explain the defense of justification is unpreserved as defendant did not move to withdraw his plea (People v Morillo, 221 AD2d 274). In any event, the claim is without merit. The court repeatedly questioned defendant concerning the events leading up to the homicide and elicited from both defendant and his counsel that defendant had consulted with counsel about a possible justification defense and waived such defense. Moreover, at sentencing, defendant expressly declined the court’s offer to permit him to withdraw his guilty plea and proceed to trial. It would have been error for the court to have vacated the plea without defendant’s consent (Matter of Fernandez v Silbowitz, 59 AD2d 837). Concur—Rosenberger, J. P., Nardelli, Williams, Tom and Mazzarelli, JJ.